Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of March, 2020 by and between Commercial Metals Company, a Delaware
corporation (the “Company”), and Mary A. Lindsey (the “Consultant”).

WHEREAS, the Company currently employs the Consultant;

WHEREAS, the Company and the Consultant are parties to an Amended and Restated
Commercial Metals Company Executive Employment Continuity Agreement dated as of
January 18, 2016 (the “EECA”);

WHEREAS, the Consultant desires to retire from the Company as of March 1, 2020
(the “Separation Date”);

WHEREAS, from and after the Separation Date, the Company desires to retain the
Consultant as an independent contractor to perform certain transition and
consulting services for the Company, and the Consultant is willing to perform
such services on the terms and conditions set forth more fully below; and

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the parties agree as follows:

 

  1.

SERVICES AND COMPENSATION

(a)    The Company hereby engages the Consultant, and the Consultant hereby
accepts such engagement, as an independent contractor to provide transition and
consulting services requested by the Company from time to time (the “Services”),
including assisting in the orderly transition of the Consultant’s former duties
and responsibilities as the Company’s Senior Vice President and Chief Financial
Officer. The Consultant shall provide the Services during normal business hours
and upon reasonable advance notice by the Company to the Consultant upon the
terms and conditions set forth in this Agreement.

(b)     Subject to (i) the Consultant’s release and waiver of claims, (ii) the
Consultant’s execution of this Agreement, (iii) expiration of applicable
revocation periods (without revocation), and (iv) payroll tax withholding
required by federal, state or local law, the Company agrees to pay the
Consultant, as compensation for the Services, a monthly consulting fee in an
amount equal to the Consultant’s current monthly salary for fiscal year 2019
(the “Consulting Fee”), payable in not less than equal monthly increments, but
otherwise in accordance with the Company’s normal payroll policies and
practices. The monthly Consulting Fee shall be payable regardless of the number
of hours of Services requested by the Company during any month. In addition,
upon the successful fulfillment of the Consultant’s Services under this
Agreement, the Consultant shall be entitled to receive a success fee of up to
$400,000.00 (the “Success Fee”), payable no later than January 1, 2021.

(c)     Consultant shall also be entitled to receive an amount in cash equal to
(i) a pro-rata portion (six-twelfths (6/12)) of the Consultant’s fiscal year
2020 annual performance bonus (the “Performance Bonus”) based on the formulaic
calculation in the Company’s FY2020 Annual Performance Bonus Program (the
“Program”), as such Program has been approved by the Compensation Committee of
the Company’s Board of Directors, payable no later than November 30, 2020 less
(ii) the



--------------------------------------------------------------------------------

amount of any pre-payment by the Company of the Performance Bonus, regardless of
when paid (the “Prepayment Amount”). For the avoidance of doubt, if the
Prepayment Amount exceeds the Performance Bonus, then the Consultant hereby
agrees to pay to the Company the amount by which the Prepayment Amount exceeds
the Performance Bonus.

(d)    While on the Company’s premises or using the Company’s property or
equipment, the Consultant shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety, and use of
the Company’s facilities, supplies, information technology, equipment, networks,
and other resources.

 

  2.

TERMINATION OF EECA

The EECA shall terminate and be of no further force or effect from and after the
Separation Date, other than the provisions set forth in Sections 10.1, 10.3,
10.4, 11.3, 11.5, 11.6, 11.7 and 11.8, which shall survive the termination of
the EECA. The Consultant acknowledges and agrees that she will forfeit, and
hereby waives, releases and relinquishes, any and all benefits and rights she
may have under the EECA as of the Separation Date.

 

  3.

RELEASE OF CLAIMS

In consideration of the mutual promises and covenants contained in this
Agreement and after adequate opportunity to consult with legal counsel:

(a)     Except as provided for in subparts (f) and (g) below or as otherwise
prohibited by law, the Consultant for herself and each of her respective heirs,
representatives, agents, successors, and assigns, irrevocably and
unconditionally releases and forever discharges the Company and its respective
current and former officers, directors, shareholders, employees,
representatives, attorneys, and agents, as well as its respective predecessors,
parent companies, subsidiaries, Affiliates (as defined in Section 4(b)),
divisions, successors, and assigns and its respective current and former
officers, directors, shareholders, employees, representatives, attorneys, agents
and their respective heirs (collectively the “Released Parties”), from any and
all causes of action, claims, actions, rights, judgments, obligations, damages,
demands, accountings, or liabilities of whatever kind or character, which the
Consultant may have against them, or any of them, by reason of or arising out
of, touching upon, or concerning the Consultant’s prior employment with the
Company or her separation from the Company that exist or may exist as of the
date the Consultant signs this Agreement. The Consultant acknowledges that this
release of claims specifically includes, but is not limited to, any and all
claims for fraud; breach of contract; breach of the implied covenant of good
faith and fair dealing; inducement of breach; interference with contractual
rights; wrongful or unlawful discharge or demotion; violation of public policy;
invasion of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, expenses, severance pay, attorneys’ fees, or other
compensation of any sort; defamation; unlawful effort to prevent employment;
discrimination on the basis of race, color, sex, sexual orientation, national
origin, ancestry, religion, age, disability, medical condition, or marital
status; any claim under Title VII of the Civil Rights Act of 1964 (Title VII, as
amended), 42 U.S.C. § 2000, et seq., the Civil Rights Act of 1991, the Age
Discrimination in Employment Act (“ADEA’’), 29 U.S.C. § 621, et seq., the Older
Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. § 626(f), the Equal Pay Act,
the Family and Medical Leave Act (“FMLA”), the Americans with Disabilities Act
(“ADA”), the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
the Occupational Safety and Health Act (“OSHA”) or any other health and/or
safety laws, statutes, or regulations, the Employee Retirement Income Security
Act of 1974 (“ERISA”), the Internal Revenue Code of 1986, as amended; the Lilly
Ledbetter Fair Pay Act of 2009, the Genetic Information and Nondiscrimination
Act (“GINA”) and any and all other foreign, federal, state, or local laws,
common law, or case law, including but not limited to all statutes, regulations,
common law.

 

2



--------------------------------------------------------------------------------

(b)    The Consultant represents and agrees that (except as otherwise provided
in subpart (g) below), prior to signing this Agreement, she has not filed or
pursued any complaints, charges, or lawsuits of any kind with any court,
governmental or administrative agency, or arbitral forum against the Company, or
any other person or entity released under Section 3(a) above, asserting any
claims whatsoever. The Consultant understands and acknowledges that, in the
event she commences any proceeding in violation of this Agreement, she waives
and is estopped from receiving any monetary award or other legal or equitable
relief in such proceeding (except as otherwise provided in subpart (g) below).

(c)    Subject to subpart (g) below: (i) the Consultant represents and warrants
that the Consultant is not aware of any violations, allegations or claims that
the Company has violated any federal, state, local or foreign law or regulation
of any kind, or any facts or circumstances relating to any alleged violations,
allegations or claims that the Company has violated any federal, state, local or
foreign law or regulation of any kind, of which the Consultant has not
previously made the executive leadership team aware and (ii) if the Consultant
learns of any such information, the Consultant shall immediately inform the
Company’s general counsel.

(d)    The Consultant represents and warrants that she has not assigned or
subrogated any of her rights, claims, and/or causes of action, including any
claims referenced in this Agreement, or authorized any other person or entity to
assert such claim or claims on her behalf, and she agrees to indemnify and hold
harmless the Company against any assignment of said rights, claims, and/or
causes of action.

(e)    If the Consultant should breach any of her obligations under this
Agreement, the Company shall have no further obligation to make the payments
described in this Agreement and shall be entitled to recover any and all
payments previously made by the Company under this Agreement.

(f)    This release shall not apply to (i) any of the Company’s obligations
under this Agreement or any other written contract between the Consultant and
the Company, (ii) COBRA continuation coverage benefits or any accrued and vested
benefits under an employee benefit plan subject to ERISA (other than any
severance benefits), or (iii) payment of accrued, unpaid salary and
reimbursement of eligible business expenses through the Separation Date. The
Consultant’s active participation in all company health and welfare benefit
plans and programs (including the Commercial Metals Companies Retirement Plan,
as amended and restated effective as of January 1, 2016, and further amended
from time to time, and the Commercial Metals Companies 2005 Benefits Restoration
Plan, as amended and restated effective September 1, 2014) shall cease as of the
Separation Date. However, consistent with the terms of the plans referenced
above, all benefits or compensation under such plans and programs that the
Consultant has earned or in the future may be credited to the Consultant’s
account or to which the Consultant will become entitled to receive under such
plans and programs by virtue of her service through the Separation Date will be
payable pursuant to the terms of such plans.

(g)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement prohibits the Consultant from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or making other disclosures to a governmental or
regulatory entity (in each case, without having to disclose any such conduct to
the Company), or from responding if properly subpoenaed or otherwise required to
do so under applicable law. In addition, nothing in this

 

3



--------------------------------------------------------------------------------

Agreement limits the Consultant’s right to receive an award from a governmental
or regulatory entity for information provided to such an entity (and not as
compensation for actual or alleged personal injury or damages to the
Consultant).

4.    NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY, CONFLICTS OF INTEREST,
AND NON-DISPARAGEMENT.

In consideration of the Consultant performing the Services pursuant to this
Agreement and the Company’s payment to the Consultant of any compensation
pursuant to this Agreement, the Company and Consultant agree as follows:

(a)    Upon the Consultant’s execution of this Agreement, the Company will
immediately provide the Consultant with certain Confidential Information (as
defined below). The Company also agrees to provide the Consultant with
Confidential Information on an on-going basis. The Consultant recognizes and
agrees that (i) the Company and its Affiliates (as defined below) have devoted a
considerable amount of time, effort, and expense to develop the Confidential
Information, training, and business goodwill, all of which are valuable assets
to the Company; (ii) that the Consultant will occupy a position of trust and
confidence with the Company and will have the opportunity to become familiar
with the Confidential Information; and (iii) disclosure or use of the Company’s
or its Affiliates’ Confidential Information and additional information described
herein to which the Consultant will have access, would cause irreparable harm to
the Company.

(b)    As used herein, Confidential Information means information (i) disclosed
to or known by the Consultant as a consequence of or through providing Services
to the Company or its Affiliates; and (ii) which relates to any aspect of the
Company’s or Affiliate’s business, research, or development. “Confidential
Information” includes, but is not limited to, the Company’s and Affiliate’s
trade secrets, proprietary information, business plans, marketing plans,
financial information, employee performance, compensation and benefit
information, cost and pricing information, identity and information pertaining
to customers, suppliers and vendors, and their purchasing history with the
Company, any business or technical information, design, process, procedure,
formula, improvement, or any portion or phase thereof, that is owned by or has
been used by the Company, any information related to the development of products
and production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or Affiliate by a third party under restrictions against disclosure or
use by the Company or others. The term “Affiliate” shall mean a person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company, or other applicable
entity.

(c)     The Consultant further acknowledges that (i) the business of the Company
is conducted throughout the United States of America (the “Business Area”); (ii)
Company’s products are sold throughout the Business Area; (iii) the Company
competes with other businesses that are or could be located in the Business
Area; (iv) the provisions of this Section 4 are reasonable and necessary to
protect and preserve the business of the Company; and (v) the Company would be
irreparably damaged if the Consultant were to breach the covenants set forth in
this Section 4.

 

4



--------------------------------------------------------------------------------

(d)    Non-Competition During and After Employment. The Consultant agrees that
during the Term (as defined below) of this Agreement and for a period of
eighteen (18) months after termination of this Agreement for any reason, she
will not compete with the Company or its Affiliates in the Business Area by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that the Company or any of its
Affiliates provided during the Term or planned to provide during the Term and of
which the Consultant had knowledge, responsibility or authority, and that she
will not work for, assist, or become affiliated or connected with, as an owner,
partner, consultant, or in any other capacity, either directly or indirectly,
any individual or business which offers or performs services, or offers or
provides products substantially similar to the services and products provided by
the Company or its Affiliates during the Term, or that were planned to be
provided during the Term and of which the Consultant had knowledge,
responsibility or authority. Additionally, during this period, the Consultant
will not accept employment with or provide services in any capacity (including
consulting services) to any individual, business entity, investor, or investment
fund that is actively involved in or assessing an acquisition of a controlling
interest in the Company or purchase of substantially all of the assets of the
Company. The restrictive covenants set forth in this Agreement are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other business interests of the Company.

(e)    Conflicts of Interest. The Consultant agrees that for the duration of the
Term, she will not engage, either directly or indirectly, in any Conflict of
Interest (as defined below), and that the Consultant will promptly inform the
general counsel of the Company as to each offer received by the Consultant to
engage in any such activity. The Consultant further agrees to disclose to the
Company any other facts of which the Consultant becomes aware which might
involve or give rise to a Conflict of Interest or potential Conflict of
Interest. “Conflict of Interest” means any situation in which the Consultant has
two or more duties or interests that are mutually incompatible and may tend to
conflict with the proper and impartial discharge of the Consultant’s duties,
responsibilities or obligations to the Company, including but not limited to
those described in the Company’s Code of Conduct (the “Code”) that the
Consultant has either not disclosed to the Company or has disclosed and not been
granted a waiver by the Audit Committee of the Board of Directors of the Company
under the provisions of such Code.

(f)    Non-Solicitation of Customers and Employees. The Consultant further
agrees that for a period of two (2) years after the termination of this
Agreement for any reason, she will not either directly or indirectly, on her own
behalf or on behalf of others (i) solicit or accept any business from any
customer or supplier or prospective customer or supplier of the Company or any
of its Affiliates, (ii) solicit, recruit or otherwise attempt to hire, or
personally cause to hire any of the then current employees or consultants of the
Company or any of its Affiliates, or who were former employees or consultants of
the Company or any of its Affiliates during the preceding twelve (12) months, to
work or perform services for the Consultant or for any other entity, firm,
corporation, or individual; or (iii) solicit or attempt to influence any of the
Company’s or its Affiliates’ then current customers or clients to purchase any
products or services substantially similar to the products or services provided
by the Company or its Affiliates during the Term (or that were planned to be
provided during the Term) from any business that offers or performs services or
products substantially similar to the services or products provided by the
Company or its Affiliates.

(g)    Non-Disclosure or Use of Confidential Information.

(i)    The Consultant further agrees that during the Term and thereafter, she
will not, except as the Company may otherwise consent or direct in writing,
reveal or disclose, sell, use, lecture upon, publish, or otherwise disclose to
any third party any Confidential Information or proprietary information of the
Company or its Affiliates, or authorize anyone else to do these things at any
time either during or subsequent to the Term. If the Consultant becomes legally
compelled by deposition,

 

5



--------------------------------------------------------------------------------

subpoena or other court or governmental action to disclose any Confidential
Information, then the Consultant shall give the Company prompt notice to that
effect, and will cooperate with the Company if the Company seeks to obtain a
protective order concerning the Confidential Information. The Consultant will
disclose only such Confidential Information as her counsel shall advise is
legally required.

(ii)    The Consultant agrees to deliver to the Company, at any time the Company
may request, all documents, memoranda, notes, plans, records, reports, and other
documentation, models, components, devices, or computer software, whether
embodied in electronic format on a computer hard drive, disk or in other form
(and all copies of all of the foregoing), relating to the businesses, operations
or affairs of the Company or its Affiliates and any other Confidential
Information that the Consultant may then possess or have under her control.

(iii)    The Consultant’s obligations under this section of this Agreement with
respect to any specific Confidential Information and proprietary information
shall cease when that specific portion of Confidential Information and
proprietary information becomes publicly known, in its entirety and without
combining portions of such information obtained separately and without breach by
the Consultant of her obligations under this Agreement. It is understood that
such Confidential Information and proprietary information of the Company and
Affiliates includes matters that the Consultant conceives or develops pursuant
to this Agreement, as well as matters the Consultant learns from other employees
of the Company or its Affiliates.

(h)    Non-Disparagement. The Consultant shall not, directly or indirectly,
disclose, communicate, or publish in any format any libelous, defamatory, or
disparaging information concerning the Company, its executives, officers, Board
of Directors, subsidiaries, Affiliates, employees, operations, technology,
proprietary or technical information, strategies or business whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same (subject to Section 3(g) above). The Company agrees that the
individuals who held positions on the Company’s “Global Leadership Team” (as
such term is utilized within the Company) as of August 31, 2019, will refrain at
all times while they are employed by the Company, from directly or indirectly
disclosing, communicating, or publishing in any format any libelous, defamatory,
or disparaging information concerning the Consultant, directed to any person or
entity other than a member of the Company’s Board of Directors or any member of
the Global Leadership Team. Notwithstanding anything to the contrary in this
Section 4(h), nothing shall prohibit Consultant, the Company or any member of
the Global Leadership Team from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law.

(i)    Survival of Restrictive Covenants. All restrictive covenants in this
Section 4 shall survive termination of this Agreement, regardless of reason,
including expiration of the Agreement by passage of time and non-renewal.

(j)    Exceptions. Notwithstanding the foregoing restrictions, nothing in this
Agreement shall be construed to restrict or prohibit ownership by the Consultant
of stock of any company listed on the New York Stock Exchange, the NYSE American
Stock Exchange or the Nasdaq Stock Market; provided, that the Consultant’s
ownership interest is not more than five percent (5%) or more of the outstanding
voting shares of such company.

 

  5.

REMEDIES

(a)    The parties agree that in the case of a breach or threatened breach by
the Consultant of any of the foregoing agreements, irreparable injury would
result to the Company, damages

 

6



--------------------------------------------------------------------------------

would be difficult, if not impossible, to prove, and the Company shall be
entitled to a temporary restraining order and injunctive relief against the
Consultant from any court of competent jurisdiction without the necessity of
providing actual damages. In such event, the Company shall also be entitled to
recover its attorney’s fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorney’s fees and costs. In addition, from the date of any
breach by the Consultant of Section 3 or Section 4, any remaining payments owed
to the Consultant shall automatically lapse and be forfeited, and the Company
shall have no further obligation to the Consultant with respect to such
payments. Such remedies shall be without prejudice to any other remedies that
the Company may have for a breach of this Agreement. The existence of any claim
or cause of action by the Consultant against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the restrictive covenants contained in this Agreement.

(b)    If the Consultant is found to have violated any of the foregoing
agreements, the parties agree that the duration of the restrictive covenants set
forth in Section 4 above shall be automatically extended by the same period of
time that the Consultant is determined to be in violation of the foregoing
agreements. The parties hereby further agree that the restrictions and
obligations herein set forth in Section 4 above are reasonable and necessary to
protect and preserve the business of the Company. The representations and
covenants contained in Section 3 and Section 4 on the part of the Consultant
will be construed as ancillary to and independent of any other provision of this
Agreement, and the existence of any claim or cause of action of the Consultant
against the Company or any officer, director, or stockholder of the Company
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement against the Consultant of the covenants of the
Consultant contained in Section 3 and Section 4 hereof. Notwithstanding any
other provision of this Agreement, the provisions of Section 3 and Section 4 and
the rights and remedies to enforce such provisions shall be assignable in favor
of any successor or assign of the Company.

(c)    Reformation. The Consultant and the Company agree that all of the
covenants contained in Section 3 and Section 4 shall survive the termination or
expiration of this Agreement, and agree further that in the event any of the
covenants contained in Section 3 and Section 4 shall be held by any court to be
effective in any particular area or jurisdiction only if such covenant is
modified to limit its duration or scope, then, at the sole option of the Company
the provisions of Section 5(d) may be deemed to have been triggered, and the
rights, liabilities, and obligations set forth therein shall apply. In the event
the Company does not elect to trigger the application of Section 5(d), the court
shall have such authority to so reform the covenant and the parties hereto shall
consider such covenant(s) and/or other provisions of Section 3 and Section 4 to
be amended and modified with respect to that particular area or jurisdiction so
as to comply with the order of any such court and, as to all other
jurisdictions, the covenants contained herein shall remain in full force and
effect as originally written. Should any court hold that these covenants are
void or otherwise unenforceable in any particular area or jurisdiction, then the
Company may consider such covenant(s) and/or provisions of Section 3 and
Section 4 to be amended and modified so as to eliminate therefrom the particular
area or jurisdiction as to which such covenants are so held void or otherwise
unenforceable and, as to all other areas and jurisdictions covered hereunder,
the covenants contained herein shall remain in full force and effect as
originally written.

(d)    Conditional Obligation and Restoration. Section 3 and Section 4 are
material and important to this Agreement. The enforceability of Sections 3 and
Section 4 are conditions for the Company’s (i) continuation of the payment of
the Consulting Fee and (ii) payment of the Success Fee, each pursuant to
Section 1. Should all or any part or application of Section 3 and Section 4 be
held or found invalid or unenforceable for any reason whatsoever by a court or
in arbitration in connection with

 

7



--------------------------------------------------------------------------------

any claim or defense asserted by the Consultant, the Consultant and the Company
agree that (i) the Consultant’s right to the Consulting Fee continuation
pursuant to this Agreement shall automatically lapse and be forfeited; (ii) the
Company shall have no obligation to make any further payments to the Consultant;
and (iii) the Company shall be entitled to discontinue future payments and the
Consultant shall promptly repay the Consulting Fees and Success Fee paid to the
Consultant through the date on which a court held or found any portion of
Section 3 or Section 4 to be invalid or unenforceable.

 

  6.

TERM AND TERMINATION

(a)    Term. This Agreement will commence on the date first written above and
will continue until the earlier of (i) November 1, 2020, or (ii) termination as
provided below (the “Term”). Any extension of the Term will be subject to mutual
written agreement between the Company and the Consultant.

(b)    Termination. The Company may terminate this Agreement immediately upon a
material breach of this Agreement by the Consultant by providing notice thereof
to the Consultant.

(c)    Return of Property of Company. The Consultant shall, immediately
following the termination of this Agreement, to the extent not previously
returned or delivered: (i) return all equipment, records, files, documents,
data, programs or other materials and property in the Consultant’s possession,
custody or control, which relates or belongs to the Company or any one or more
of its Affiliates, including, without limitation, all, Confidential Information,
computer equipment, access codes, messaging devices, credit cards, cell phones,
keys and access cards; and (ii) deliver all original and copies of Confidential
Information, electronic data, notes, materials, records, plans, data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise, on Company equipment or the
Consultant’s personal equipment) that relate or refer in any to (1) the Company
or its Affiliates, their businesses or their employees, or (2) the Company’s
Confidential Information or similar information. By signing this Agreement, the
Consultant represents and warrants that the Consultant has not retained and has
or shall timely return and deliver all the items described or referenced in
subsections (i) or (ii) above; and, that should the Consultant later discover
additional items described or referenced in subsections (i) or (ii) above, the
Consultant shall promptly notify the Company and return/deliver such items to
the Company.

 

  7.

ASSIGNMENT

This Agreement and the rights and duties hereunder shall be binding upon and
inure to the benefit of the parties hereto and the successors, representatives
and assigns of each of the parties to this Agreement. No rights, obligations or
liabilities hereunder shall be assignable by the Consultant without the prior
written consent of the Company. The Company may assign its rights under this
Agreement without obtaining the Consultant’s prior written consent. Any
purported assignment in violation of this Agreement shall be void ab initio.

 

  8.

INDEPENDENT CONTRACTOR

It is the express intention of the parties that the Consultant is an independent
contractor. Nothing in this Agreement shall in any way be construed to
constitute the Consultant as an agent, employee or representative of the
Company, and the Consultant shall perform the Services hereunder as an
independent contractor. The Consultant acknowledges and agrees that the
Consultant is obligated to report as income all compensation received by the
Consultant pursuant to this Agreement, and the Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes thereon.

 

8



--------------------------------------------------------------------------------

The Consultant further agrees to indemnify and hold harmless the Company and its
directors, officers, and employees from and against all taxes, losses, damages,
liabilities, costs and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from (i) any negligent, reckless or
intentionally wrongful act of the Consultant or the Consultant’s assistants,
employees or agents, (ii) a determination by a court or agency that the
Consultant is not an independent contractor, or (iii) any breach by the
Consultant or the Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement.

 

  9.

BENEFITS

Other than as set for the below, the Consultant acknowledges and agrees and it
is the intent of the parties hereto that the Consultant receive no
Company-sponsored benefits from the Company either as a Consultant or employee.
Such benefits include, but are not limited to, paid vacation, sick leave,
medical insurance, or 401(k) participation. If the Consultant is reclassified by
a state or federal agency or court as an employee, the Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans in
effect at the time of such reclassification the Consultant would otherwise be
eligible for such benefits; provided, however, the Consultant shall receive
fully-subsidized COBRA coverage, paid for by the Company, continuing for six
(6) months following the Separation Date.

 

  10.

NOTICE TO FUTURE EMPLOYERS

(a)     If the Consultant, in the future, seeks or is offered employment, or any
other position or capacity with another company or entity, the Consultant agrees
to inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section 4(d). Further, before taking any
employment position with any company or entity during the eighteen (18) month
period described in Section 4(d), the Consultant agrees to give prior written
notice to the Company, including the name of such company or entity and
confirming in that notice that she has provided a copy of Section 4(d) to such
new employer or entity.

 

  11.

MISCELLANEOUS

(a)    Sole Remedy. The Consultant’s sole remedy shall be against the Company
(or any assignee or successor to all or substantially all the assets of the
Company (collectively, “Assigns”)) for any Claim (defined below). The Consultant
shall have no claim or right of any nature whatsoever against any of the
Company’s (or any of its Affiliates’) directors, officers, employees, direct and
indirect stockholders, owners, trustees, beneficiaries or agents, irrespective
of when any such person held such status (collectively, the “Company
Affiliates”) (other than the Assigns) arising out of any Claim. The Consultant
hereby releases and covenants not to sue any person other than the Company or
its Assigns over any Claim. The Company Affiliates shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Section 11(a) against the Consultant. Except as set forth in the immediately
preceding sentence, nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, the Company and the
Company’s Assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, and no person who is not a party to this Agreement may
rely on the terms hereof.

(b)    Upon termination of the Consultant’s engagement, the sole claim of the
Consultant against the Company and its Assigns for Claims will be for unpaid
amounts described in Section 1 (subject to the forfeiture and repayment
obligations of Consultant contained in this Agreement) and the Consultant shall
have no claim against the Company or its Assigns for any Claim, other than those
set

 

9



--------------------------------------------------------------------------------

forth in Section 1, or against any Affiliate of the Company (other than Assigns)
for Claims, including, without limitation, any claim for damages of any nature,
be they actual, direct, indirect, special, punitive or consequential. The
Consultant hereby releases and covenants not to sue for, collect or otherwise
recover any amount against the Company or its Assigns for any Claim, other than
the amounts set forth in Section 1, or against any of the Company’s Affiliates
(other than Assigns) for any Claim.

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE LIMITATIONS ON THE CONSULTANT’S
REMEDIES EXPRESSED IN THIS SECTION 11(A) APPLY WITHOUT LIMITATION TO CLAIMS
RELATING TO NEGLIGENCE.

“Claim” shall mean any claim, liability or obligation of any nature whatsoever
arising out of this Agreement or an alleged breach of this Agreement or for any
other claim arising out of the Consultant’s employment by the Company or the
termination thereof.

(c)    Notices.    All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier of (i) delivery thereof if by
hand or upon receipt if sent by mail (registered or certified mail, postage
prepaid, return receipt requested), (ii) on the second next business day after
deposit if sent by a nationally recognized overnight delivery service,
(iii) upon transmission if sent by telecopy or facsimile transmission (with
request of assurance of receipt in as a manner customary for communication of
such type) and (iv) upon confirmation of receipt if send by email, to the
following parties:

(i)      If to the Company, to:

Commercial Metals Company

6565 North MacArthur Blvd., Suite 800

Irving, Texas 75039

Attention: Jody Absher

Email: jody.absher@cmc.com

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

2300 N. Field St., Suite 1800

Dallas, Texas 75201

Attention: Garrett A. DeVries

Email: gdevries@akingump.com

(ii)     if to the Consultant, to:

Mary A. Lindsey

224 Cedar Drive

Addison, Vermont 05491

Email: marylindsey1973@gmail.com

Any party by written notice to the other parties pursuant to this Section may
change the address or the persons to whom notices or copies thereof shall be
directed.

 

10



--------------------------------------------------------------------------------

(d)    Waivers. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

(e)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile, portable document format (PDF) or e-mail transmission
and, upon such delivery, the facsimile, PDF or e-mail shall be deemed to have
the same effect as if the original signature had been delivered to the other
party.

(f)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior oral or written agreements, understandings, representations and
warranties between the parties hereto with respect to the subject matter hereof;
provided, however, any previously existing agreements between the parties hereto
regarding non-disclosure of confidential information shall remain in full force
and effect in accordance with their applicable terms. This Agreement may be
amended or modified only by a written agreement executed by each of the parties
hereto.

(g)    Headings. The headings of paragraphs and Sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. The words “herein,”
“hereof,” “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision.

(h)    Governing Law; Resolution of Disputes, Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
substantive laws of the State of Texas, irrespective of conflict of laws
principles. Any action, suit or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement will
only be brought in any federal or state court located in Dallas County in the
State of Texas, and each party hereto consents to the exclusive jurisdiction and
venue of such courts (and of the appropriate appellate courts therefrom) in any
such action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, CONSULTANT’S COMPENSATION, OR TERMINATION.

(i)    Survival. Upon the expiration, termination (including, for the avoidance
of doubt, under Section 6(b)) or cancellation of this Agreement, all rights and
duties of the parties toward each other shall cease except Sections 2, 3, 4, 5,
6, 7, 8, 9, 10 and 11 shall survive termination of this Agreement, regardless of
the reason therefor.

(j)     Voluntary Agreement. The Consultant represents and warrants that she has
read and understood each and every provision of this Agreement, and that she is
free to obtain advice from legal counsel of choice, if necessary and desired, in
order to interpret any and all provisions of this Agreement, and that both
parties have voluntarily entered into this Agreement.

 

11



--------------------------------------------------------------------------------

(k)     Cooperation and Assistance. The Consultant hereby agrees to provide her
full cooperation, at the request of the Company, with any of the Released
Parties in the transitioning of her job duties and responsibilities and with any
and all investigations or other legal, equitable or business matters or
proceedings which involve any matters for which the Consultant worked on or had
responsibility during her employment with the Company. The Consultant also
agrees to be reasonably available to the Company or its representatives to
provide general advice or assistance as requested by the Company. This includes,
but is not limited to, testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit, and cooperating
with the Company regarding any investigation, litigation, claims or other
disputed items involving the Company that relate to matters within the knowledge
or responsibility of the Consultant (subject to Section 3(g) above).
Specifically, the Consultant agrees (i) to meet with the Company’s
representatives, its counsel or other designees at reasonable times and places
with respect to any items within the scope of this provision; (ii) to provide
truthful testimony regarding same to any court, agency or other adjudicatory
body; (iii) to provide the Company with immediate notice of contact or subpoena
by any non-governmental adverse party, and (iv) to not voluntarily assist any
such non-governmental adverse party or such non-governmental adverse party’s
representatives. The Consultant acknowledges and understands that her
obligations of cooperation under this Section 11(k) are not limited in time and
may include, but shall not be limited to, the need for or availability for
testimony. The Consultant shall receive no additional compensation for time
spent assisting the Company pursuant to this Section 11(k).

(l)     Attorneys’ Fees and Costs. If any action is brought by either party
against the other party arising out of this Agreement, the prevailing party
shall be entitled to recover from the other party reasonable attorneys’ fees,
costs and expenses incurred in connection with the prosecution or defense of
such action.

* * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CONSULTANT

/s/ Mary A. Lindsey

Mary A. Lindsey COMMERCIAL METALS COMPANY By:  

/s/ Barbara R. Smith

Name:   Barbara R. Smith Title:   Chairman, President and CEO